Case 1:18-cv-00950-LO-JFA Document 690 Filed 01/31/20 Page 1 of 3 PageID# 30076



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

  SONY MUSIC ENTERTAINMENT, et al.,

                       Plaintiffs,
                                                 Case No. 1:18-cv-00950-LO-JFA
                v.

  COX COMMUNICATIONS, INC., et al.,

                       Defendants.


                               NOTICE OF SEALED FILINGS

    Pursuant to Rule 26 of the Federal Rules of Civil Procedure and Local Civil Rule 5(C),

 Defendants (“Cox”) have filed a motion to seal portions of its Memorandum of Law in Support of

 Cox’s Motion for Remittitur or, in the Alternative, A New Trial Under Federal Rule of

 Civil Procedure 59(a) (ECF No. 685) (“Motion for Remittitur”) and Exhibits B and C

 thereto. As detailed in the accompanying memorandum, the documents contain information

 that has been designated under the Stipulated Protective Order in this case (ECF No. 58) (the

 “Protective Order”) by Cox as Highly Confidential – Attorneys’ Eyes Only.




 Dated: January 31, 2020                           Respectfully submitted,

                                                   /s/ Thomas M. Buchanan
                                                   Thomas M. Buchanan (VSB No. 21530)
                                                   WINSTON & STRAWN LLP
                                                   1700 K Street, NW
                                                   Washington, DC 20006-3817
                                                   Tel: (202) 282-5787
                                                   Fax: (202) 282-5100
                                                   Email: tbuchana@winston.com
Case 1:18-cv-00950-LO-JFA Document 690 Filed 01/31/20 Page 2 of 3 PageID# 30077



                                               Attorney for Cox Communications, Inc.
                                               and CoxCom, LLC

 Of Counsel for Defendants

 Michael S. Elkin (pro hac vice)
 Thomas Patrick Lane (pro hac vice)
 WINSTON & STRAWN LLP
 200 Park Avenue
 New York, NY 10166-4193
 Telephone: (212) 294-6700
 Facsimile: (212) 294-4700
 Email: melkin@winston.com
 Email: tlane@winston.com

 Jennifer A. Golinveaux (pro hac vice)
 Thomas J. Kearney (pro hac vice)
 WINSTON & STRAWN LLP
 101 California Street, 35th Floor
 San Francisco, CA 94111-5840
 Telephone: (415) 591-1000
 Facsimile: (415) 591-1400
 Email: jgolinveaux@winston.com
 Email: tkearney@winston.com

 Michael L. Brody (pro hac vice)
 WINSTON & STRAWN LLP
 35 W. Wacker Dr.
 Chicago, IL 60601
 Telephone: (312) 558-5600
 Facsimile: (312) 558-5700
 Email: mbrody@winston.com

 Diana Hughes Leiden (pro hac vice)
 WINSTON & STRAWN LLP
 333 S. Grand Avenue, Suite 3800
 Los Angeles, CA 90071
 Telephone: (213) 615-1700
 Facsimile: (213) 615-1750
 Email: dhleiden@winston.com




                                         -2-
Case 1:18-cv-00950-LO-JFA Document 690 Filed 01/31/20 Page 3 of 3 PageID# 30078



                                 CERTIFICATE OF SERVICE


         I hereby certify that on January 31, 2020, the foregoing was filed and served
 electronically by the Court’s CM/ECF system upon all registered users.


                                                      /s/ Thomas M. Buchanan
                                                      Thomas M. Buchanan (VSB No. 21530)
                                                      1700 K Street, NW
                                                      Washington, DC 20006-3817
                                                      Tel: (202) 282-5787
                                                      Fax: (202) 282-5100
                                                      Email: tbuchana@winston.com

                                                      Attorney for Cox Communications, Inc.
                                                      and CoxCom, LLC




                                                -3-
